By the Court,
Whitman, J.:
This is an appeal from a judgment decree and intermeliate orders. The main complaint of error is in the action of the district court in sustaining the demurrer to the answer of defendmts. With regard to the consideration of that and others specified, respondent insists that there is nothing in the transcript for review except the judgment roll, there being no statement either on mction for new trial or on appeal. Such is the fact; and it is also true that no error appears upon such roll, except what is evidenty a *241clerical mistake in the rate of interest.. As that was not brought to the attention of the court below, it will not be noticed here. Ehrhart v. Curry, ante, 221.
The judgment and decree of the district court are affirmed.
Garber, J., did not participate in the foregoing decision.